TOWNSEND, District Judge
(orally). The merchandise In question is anthracene or alizarine yellow, claimed to be free, as alizarine, *804natural or artificial, under paragraph 595 of the tariff act of March 3, 1885, hut assessed for duty under paragraph 82 of said act as a coal-tar color or dye, by whatever name known, not specially provided for. That this article is not chemically alizarine seems to be immaterial. The evidence is undisputed that it responds to the alizarine tests, and was commercially known and dealt in as “aliz-arine” or “alizarine yellow” at the time of the passage of said act. The decision of the board of general appraisers affirming the action of the collector is reversed.